HARRIS, Judge.
John Matthews appeals his departure sentence after having been found guilty of unlawful possession of a controlled substance on June 10, 1989. His scoresheet reflects a recommended sentence of “any non-state prison sanction”. The trial judge, without any written reasons for departure, sentenced him to 30 months in prison. We reverse.
Although the trial judge, pursuant to Section 921.001(5) Florida Statutes (1988), could have sentenced him to community control or up to 22 months in prison, the sentence imposed is not permitted.
*939REVERSED and REMANDED for appropriate sentencing.
PETERSON and GRIFFIN, JJ., concur.